--------------------------------------------------------------------------------

Exhibit 10.34
 
MASTER RENTAL AND FINANCING AGREEMENT
 GUARANTY
 

GUARANTOR: LESSOR: THE SHERIDAN GROUP INC. HP FINANCIAL SERVICES (SINGAPORE) PTE
11311 McCormick Road LTD Suite 260 450 Alexandra Road Hunt Valley Singapore
119960. Maryland 21031   United States of America.       LESSEE: Master Rental
and Financing Agreement Number GPN Asia Pte Ltd  30242/S/l (the "Master
Agreement") 10 Eunos Road 8,  
#05-37C Singapore Post Centre, Singapore 408600
 
 

 
WITNESSETH:
 
WHEREAS, GPN Asia Pte Ltd of 10 Eunos Road 8, #05-37C Singapore Post Centre,
Singapore 408600 (the "Lessee"), desires that HP Financial Services (Singapore)
Pte Ltd (the "Lessor"), purchase and lease and/or provide financing to Lessee
from time to time certain Equipment pursuant to that certain Master Rental and
Financing Agreement Number 30242/S/l dated as of August 14, 2007 by and between
Lessor and Lessee (the "Master Agreement") and Equipment Schedules and
Certificates of Acceptance executed and delivered by Lessee thereunder (the
Master Agreement, such Schedules and Certificates of Acceptance together with
all other agreements, documents and instruments related thereto being referred,
to herein collectively as the "Lease Documents"); and
 
WHEREAS, Lessor requires, as a condition of its purchase of such Equipment and
lease and/or financing thereof to Lessee pursuant to the Lease Documents, that
The Sheridan Group Inc., a Maryland USA corporation, as "Guarantor" execute and
deliver this Master Rental and Financing Agreement Guaranty ("Guaranty") to
unconditionally guarantee to Lessor the full and prompt observance and
performance when due of all obligations of the Lessee under the Lease Documents;
 
 WHEREAS, Guarantor derives substantial direct and indirect benefit (economic or
otherwise) from the operations of Lessee and from Lessor's extension of leasing
and/or financing facility to Lessee and is willing to execute and deliver this
Guaranty:


     NOW, THEREFORE, in order to induce Lessor to purchase and lease and/or
finance Equipment to the Lessee pursuant to the Lease Documents, and for other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Guarantor intending to be legally bound, hereby agrees as
follows:


 
1.          GUARANTY.   Guarantor hereby unconditionally and irrevocably
guarantees to Lessor the full and prompt payment, observance and performance of
all present and future debts, liabilities and obligations, direct or indirect,
now or at any time and from time to time hereafter due or owing from Lessee to
the Lessor (collectively, "Guaranteed Obligations") under the Lease Documents to
the extent not satisfied by Lessee but subject to the limitation that
Guarantor's liability shall not exceed in total aggregate seventy five percent
(75%) of all amounts now or at any time and from time to time due and owing from
Lessee to Lessor up to a maximum cap of USD4,000,000 (USD4million). This
Guaranty is absolute, continuing, unlimited (except as explicitly set forth
herein) and independent, and shall not be affected, diminished or released for
any reason whatsoever (except as expressly provided in Clause 5 hereof), and,
except as expressly provided in the last sentence of this Section 1, Guarantor
waives all rights and defenses relating thereto, including but not limited to,
the following: (a) any invalidity or lack of enforceability of any of the
Guaranteed Obligations; or (b) the absence of any attempt by Lessor to collect
any of the Guaranteed Obligations from Lessee or any other guarantor, or the
absence of any other action to enforce the same: or (c) the renewal, extension
(without regard to the number or term thereof), acceleration or any other change
in the time for payment of, or other terms relating to the Guaranteed
Obligations; or (d) any modification, amendment, waiver, or other change of the
terms of any instrument evidencing the Guaranteed Obligations: or (e) the
failure by Lessor to take any steps to perfect and maintain its security
interest in, or to preserve rights to, any security or collateral relating to
the Guaranteed Obligations or the release (except as expressly provided in
Clause 5 hereof), by operation of law or otherwise, of any security-interest,
security, collateral or right of recourse or liability relating to the
Guaranteed Obligations; or (f) any action affecting any Equipment, lessee or any
other guarantor; (g) any judicial or governmental action affecting Lessee, the
Equipment or the Guaranteed Obligations, including but not limited to, Lessee's
release of the Guaranteed Obligations or the rejection or disaffirmance of the
Master Agreement, any Schedule or Certificate of Acceptance or any other Lease
Document or any of the terms thereof: or (h) disability, defense or cessation of
the liability of Lessee; or (i) any assignment or transfer of any rights
relating to the Guaranteed Obligations: or (j) the disallowance of all or any
portion of Lessor's claim(s) for repayment of the Guaranteed Obligations under
any provision of the United States Bankruptcy Code or the Bankruptcy and
Insolvency Act of Canada, or any similar or successor statute, or any other
rule, regulation or ordinance; or (k) any other circumstances which might
otherwise constitute a defense or a discharge of Lessee, Guarantor or any other
guarantor. Notwithstanding the foregoing, Guarantor may assert the defense of
prior payment of the Guaranteed Obligations and any defense available to Lessee
that results from a material breach by the Lessor of the Lease Documents other
than that as expressly waived in the preceding sentence.
 

--------------------------------------------------------------------------------


 
2.  GUARANTOR'S REPRESENTATIONS AND WARRANTIES. The Guarantor represents and
warrants that: (a) The Guarantor's execution and performance of this Guaranty
shall not (i) violate or result in a default or breach (immediately or with the
passage of time) under any contract, agreement or instrument to which the
Guarantor is a party or by which the Guarantor is bound, (ii) violate or result
in a default or breach under any order, decree, award, injunction, judgment,
law, regulation or rule applicable to Guarantor, (iii) cause or result in the
imposition or creation of any lien upon any property of the Guarantor, or (iv)
violate or result in a breach of the articles of incorporation or by­laws of the
Guarantor; and (b) the Guarantor has the full power and capacity to enter into
and perform under this Guaranty, which has been authorized by all necessary
corporate action on behalf of the Guarantor; and (c) No consent, license or
approval of, or filing or registration with, any governmental authority is
necessary for the execution and performance hereof by the Guarantor; and (d)
this Guaranty constitutes the valid and binding obligation of the Guarantor
enforceable in accordance with its terms; and (e) this Guaranty promotes and
furthers the business and interests of the Guarantor and the creation of the
obligations hereunder will result in direct financial benefit to the Guarantor.
 
3.  WAIVERS. As a further inducement to Lessor and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor irrevocably waives diligence, presentment, demand for payment, protest
or notice of any default or nonperformance by Lessee, all affirmative defenses,
offsets and counterclaims against Lessor (except as stated in the last sentence
of Section 1 above or any claim based on the gross negligence or willful
misconduct of Lessor), any right to the benefit of any security or statute of
limitations, and any requirement that Lessor proceed first against Lessee, any
other guarantor or any collateral security. Until the Guaranteed Obligations
shall have been, paid in full,Guarantor shall have no right of subrogation.
Guarantor hereby waives any and all defenses to payment and suretyship claims
(except as stated in the last sentence of Section 1 above or any claim based on
the gross negligence or willful misconduct of Lessor) as may arise by virtue of
Lessor's dealings with Lessee.
 
4.  SUBORDINATION. Guarantor hereby subordinates any sums now or hereafter due
to Guarantor from Lessee or any other guarantor to the payment of any sums now
or hereafter due to Lessor. Notwithstanding the foregoing subordination,
Guarantor may receive and hold any ordinary dividends or other payments made to
Guarantor by Lessee or any other guarantor in the ordinary course of business
until such time as Lessor shall have notified Guarantor that Lessee is in
default under the Lease Documents.
 
5.  CONTINUING GUARANTY; JOINT LIABILITY. This is a continuing Guaranty and
shall not be revoked or terminated by Guarantor so long as any amount owed to
Lessor under the Lease Documents remains unpaid. Notwithstanding the foregoing,
Guarantor may terminate this Guaranty prospectively as to any obligations of
Lessee under the Lease Documents arising after the receipt by Lessor of a
written notice from Guarantor of such termination, provided that no such
termination shall release Guarantor or in any way affect Guarantor's obligations
hereunder with respect to the obligations of Lessee under the Lease Documents
arising prior to Lessor's receipt of such notice. This Guaranty shall be
reinstated if and to the extent that for any reason any payment of the
Guaranteed Obligations is rescinded or must be otherwise restored, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise. If more
than one Guarantor is named hereunder, the liability of each shall be joint and
several.
 
6.  ASSIGNMENT. This Guaranty may not be assigned by Guarantor and is binding
upon the respective successors and permitted assigns of Guarantor. Lessor shall
have the unqualified right to assign this Guaranty or any benefits hereunder to
any party, without the consent of Guarantor or Lessee.
 
7.  COSTS AND EXPENSES. Guarantor shall pay or reimburse Lessor on demand for
all costs and expenses, including, without limitation, all court costs and
reasonable legal fees and expenses incurred by the Lessor at any time to
enforce, protect, preserve or defend its rights and remedies hereunder and with
respect to any other security granted by Lessee to and in favor of the Lessor.
 
8.  FINANCIAL STATEMENTS; LESSEE'S FINANCIAL CONDITION. Upon Lessor's reasonable
request, Guarantor hereby agrees to furnish to Lessor copies of its annual
report or its annual audited financial statements, including a copy of the
Balance Sheet and Income Statement of Guarantor or copies of Guarantor's annual
statement on Form 10-K to the Securities and Exchange Commission. In the event
Guarantor is no longer required to file or no longer voluntarily files periodic
reports with the Securities and Exchange Commission pursuant to the Securities
and Exchange Act of 1934, or any other law requiring such public reports,
Guarantor shall furnish to Lessor financial statements of any corporation that
owns a controlling interest in Guarantor and is required to file such
statements. Guarantor hereby agrees that it will keep itself informed as to the
financial condition of Lessee and as to all other circumstances respecting
Lessee and its business as are relevant to the Guaranteed Obligations and that
Lessor shall have no duty to so inform Guarantor.
 
2

--------------------------------------------------------------------------------


 
9.        ENTIRE AGREEMENT. This document contains the entire agreement of the
parties concerning the guarantee of the Guaranteed Obligations by Guarantor and
may not be amended or modified except by a writing signed by Guarantor and
Lessor.
 
10.  DEFINITIONS. Capitalized terms used in this Guaranty and not otherwise
defined herein shall have the meanings set forth in the Master Agreement
 
11.  CHOICE OF LAW; SUCCESSORS. THIS GUARANTY SHALL BE GOVERNED BY THE INTERNAL
LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS) AND DECISIONS OF THE STATE OF
NEW JERSEY. If any provision of this Guaranty shall be prohibited by or invalid
under that law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty. GUARANTOR WAIVES ANY RIGHT TO
TRIAL BY JURY. Guarantor consents to the jurisdiction of any local, state or
Federal court located within the State of New Jersey, and waives any objection
relating to improper venue or forum non conveniens to the conduct of any
proceeding in any such, court.
 
IN WITNESS WHEREOF, the undersigned has executed and delivered, or has caused
this Guaranty to be executed and delivered by its representatives duly
authorized as of the date first set forth hereinabove.
 
 

GUARANTOR: THE SHERIDAN GROUP INC.         By: /s/ Robert M. Jakobe        
Name: Robert M. Jakobe         Title: EVP and Chief Financial Officer        
Date: October 3, 2007  

 
 
 3

--------------------------------------------------------------------------------